

113 S2770 IS: Open Book on Equal Access to Justice Act
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2770IN THE SENATE OF THE UNITED STATESJuly 31, 2014Mr. Walsh introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend titles 5 and 28, United States Code, to require annual reports to Congress on, and the
			 maintenance of databases on, awards of fees and other expenses to
			 prevailing parties in certain administrative proceedings and court cases
			 to which the United States is a party, and for other purposes.1.Short titleThis Act may be cited as the Open Book on Equal Access to Justice Act.2.Modification of equal access to justice provisions(a)Agency proceedingsSection 504 of title 5, United States Code, is amended—(1)in subsection (c)(1), by striking , United States Code;(2)by redesignating subsection (f) as subsection (i); and(3)by striking subsection (e) and inserting the following:(e)(1)Not later than March 31 of the first calendar year beginning after the date of enactment of the Open Book on Equal Access to Justice Act, and every year thereafter, the Chairman of the Administrative Conference of the United
			 States, after consultation with the
			 Chief Counsel for Advocacy of the Small Business Administration, shall
			 submit to Congress and make publicly available on an Internet Web
			 site a report on the
			 amount of fees and other expenses awarded during the preceding fiscal year
			 under this section.(2)Each report under paragraph (1) shall describe the number, nature,
			 and amount of the awards, the claims involved in the controversy, and any
			 other relevant information that may aid Congress in evaluating the
			 scope and impact of such awards.(3)(A)Each report under paragraph (1) shall account for all payments of fees and other expenses
			 awarded under this section that are made pursuant to a settlement
			 agreement, regardless of whether the settlement agreement is sealed or
			 otherwise subject to nondisclosure provisions.(B)The disclosure of fees and other expenses required under subparagraph (A) shall not affect any
			 other
			 information that is subject to a nondisclosure provision in a settlement
			 agreement.(f)As soon as practicable, and in any event not later than the date on which the first report under
			 subsection (e)(1) is required to be submitted, the Chairman of the
			 Administrative Conference of the United States shall create and maintain a
			 searchable
			 database on an Internet Web site containing the following information with
			 respect to each award
			 of fees and other expenses under this section made on or after the date of
			 enactment of the Open Book on Equal Access to Justice Act:(1)The case name and number of the adversary adjudication, if available, hyperlinked to the case (if
			 available) in any case in which the party other than the agency is not an
			 individual.(2)The name of the agency involved in the adversary adjudication.(3)A description of the claims in the adversary adjudication.(4)For an award made to an individual, a statement indicating that the award was made to an individual
			 that shall not include any personally identifiable information.(5)For an award made to a party other than an individual, the name of the party.(6)The amount of the award.(7)The basis for the finding that the position of the agency concerned was not substantially
			 justified.(g)The searchable database described in subsection (f) may not reveal any information the
			 disclosure of which is prohibited by law or a court order.(h)The head of each agency shall provide to the Chairman of the Administrative Conference of the
			 United States in a timely
			 manner all information requested by the Chairman to comply with the
			 requirements of subsections (e), (f), and (g)..(b)Court casesSection 2412(d) of title 28, United States Code, is amended by adding at the end the following:(5)(A)Not later than March 31 of the first calendar year beginning after the date of enactment of the Open Book on Equal Access to Justice Act, and every year thereafter, the Chairman of the Administrative Conference of the United
			 States, after consultation with the
			 Chief Counsel for Advocacy of the Small Business Administration, shall
			 submit to Congress and make publicly available  on an Internet Web
			 site a report on the
			 amount of fees and other expenses awarded during the preceding fiscal year
			 pursuant to this subsection.(B)Each report under subparagraph (A) shall describe the number, nature,
			 and amount of the awards, the claims involved in the controversy, and any
			 other relevant information that may aid Congress in evaluating the
			 scope and impact of such awards.(C)(i)Each report under subparagraph (A) shall account for all payments of fees and other expenses
			 awarded under this subsection that are made pursuant to a settlement
			 agreement, regardless of whether the settlement agreement is sealed or
			 otherwise subject to nondisclosure provisions.(ii)The disclosure of fees and other expenses required under clause (i) shall not affect any other
			 information that is subject to a nondisclosure provisions in a settlement
			 agreement.(D)As soon as practicable, and in any event not later than the date on which the first report under
			 subsection (e)(1) is required to be submitted, the Chairman of the
			 Administrative Conference of the United States shall include and clearly
			 identify in each annual
			 report under subparagraph (A), for each case in which an award of fees and
			 other expenses is included in the report—(i)any amounts paid under section 1304 of title 31 for a judgment in the case;(ii)the amount of the award of fees and other expenses; and(iii)the statute under which the plaintiff filed suit.(6)The Chairman of the Administrative Conference of the United States shall create and maintain a
			 searchable
			 database on an Internet Web site containing the following information with
			 respect to each award
			 of fees and other expenses under this subsection:(A)The case name and number, hy­per­linked to the case (if available) in any case in which the party
			 other than the agency is not an individual.(B)The name of the agency involved in the case.(C)For an award made to an individual, a statement indicating that the award was made to an individual
			 that shall not include any personally identifiable information.(D)For an award made to a party other than an individual, the name of the party.(E)The amount of the award.(F)The basis for the finding that the position of the agency concerned was not substantially
			 justified.(7)The searchable database described in paragraph (6) may not reveal any information the
			 disclosure of which is prohibited by law or a court order.(8)The head of each agency, including
			 the Attorney General and the Director of the
			 Administrative Office of the United States Courts, shall provide to the
			 Chairman of the Administrative Conference of the
			 United States in a timely manner all information requested by the Chairman
			 to comply with the requirements of paragraphs (5), (6), and (7)..(c)Technical amendmentsSection 2412 of title 28, United States Code, is amended—(1)in subsection (d)(3), by striking United States Code,; and(2)in subsection (e)—(A)by striking of section 2412 of title 28, United States Code, and inserting of this section; and(B)by striking of such title.